Citation Nr: 0107681	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  99-17 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder as secondary to service-connected bilateral pes 
planus.

2.  Entitlement to service connection for a bilateral ankle 
disorder as secondary to service-connected bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from September 1990 to 
September 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  


REMAND

The standard for processing claims for VA benefits was 
changed, effective November 9, 2000, with the signing into 
law of the Veterans Claims Assistance Act of 2000 (VCAA) (to 
be codified at Chapter 51 of United States Code), Public Law 
106-475.  The VCAA removed the requirement for a claimant to 
submit a well-grounded claim.  The VCAA also passed into law 
the VA's duty to assist claimants in the development of their 
claims.  The provisions of the VCAA are applicable to this 
case.

The veteran is currently service-connected for bilateral pes 
planus, which is rated at the 30 percent level.  He has 
claimed entitlement to service connection for bilateral knee 
and ankle disorders as secondary to his service-connected pes 
planus.

The law provides that a disability is service connected if it 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2000).  Moreover, 
when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

In support of his claim, the veteran submitted a letter and a 
Department of Labor Duty Status Form signed by E. T. 
Marcoski, M.D.  The duty status form, dated in October 1997, 
reported that the veteran injured his right knee in February 
1996 when he fell on a corner of a step while climbing some 
stairs as a letter carrier.  The form reflects that the 
veteran was released to work as of October 1, 1997, based on 
an October 30, 1997, examination.  The letter is dated in 
March 1998 and reported that the veteran underwent surgery 
for osteochondritis dissecans in September 1997.  The records 
relating to the right knee injury in February 1996 and 
surgery in September 1997 are not associated with the claims 
file.  These records could provide information that would be 
relevant to establishing the etiology of any existing knee 
disorder.  

The veteran also submitted two letters from a podiatrist, L. 
A. Schurig, D.P.M.  The first letter, dated in March 1998, 
was written to support the veteran's effort to avoid a 
proposed reduction in his pes planus disability rating.  The 
letter theorized that an internal rotation of the tibia "may 
cause stress on the collateral ligaments of the knee."  Dr. 
Schurig provided a second letter, dated in May 1999, wherein 
he said that the veteran related having problems with his 
knees, although the type of "problems" was not discussed.  
Dr. Schurig said that the complaints of knee problems could 
also be correlated with the veteran's foot problems and due 
to his excessive pronation.  

The veteran was afforded a VA orthopedic examination in May 
1999.  The Board notes that the qualifications of the VA 
examiner, e.g. M.D., D. P. M., are unclear.  The initials 
included after the name of the examiner are indecipherable.  
The examiner reported findings of right knee osteochondritis 
dissecans and bone spur of the right ankle, post talus.  The 
examiner opined that there was no apparent correlation 
between the veteran's service-connected pes planus and the 
knee/ankle diagnoses.  This opinion was provided in regard to 
an assessment under 38 C.F.R. § 3.310.  However, no opinion 
was provided as to whether or not the veteran's service-
connected pes planus aggravated his nonservice-connected 
knee/ankle conditions.  See Allen.

The Board also notes that the veteran's claim was not 
adjudicated under Allen for consideration of aggravation of 
the appellant's nonservice-connected disabilities by his pes 
planus.

Finally, the veteran submitted a clinical entry from A. 
Easley, D. P.M., dated in August 2000.  Dr. Easley noted a 
moderate degree of pain and swelling on the inside aspect of 
the ankle along the course of the posterior tibial tendon.  
He also stated that the ankle was noted to be rotating in a 
valgus position on stance and was secondary to the foot 
position.  X-ray studies correlated with clinical findings 
that demonstrated moderate to severe changes consistent with 
moderate to severe pes planus.  

A September 2000 supplemental statement of the case (SSOC) 
noted Dr. Easley's findings but did not find the evidence 
persuasive because the findings did not specifically relate 
the findings from the May 1999 VA examination 
(osteochondritis dissecans and bone spur of the ankle) to the 
veteran's pes planus.  The SSOC did not specifically weigh 
whether or not Dr. Easley's findings represented an 
aggravation of a different type of knee or ankle condition as 
a result of the veteran's service-connected pes planus.  

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The veteran should be contacted and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all VA, and private health 
care providers who may possess additional 
records pertinent to his claim.  After 
securing any necessary authorization from 
the veteran, the RO should attempt to 
obtain copies of those treatment records 
identified, which have not been 
previously secured.  Any efforts to 
obtain the records must be documented in 
the claims file.  Any records received 
should be associated with the claims 
folder.

2.  The veteran should be afforded a VA 
orthopedic examination for the purpose of 
ascertaining the current nature of any 
knee and/or ankle disorders and an 
opinion as to any etiology.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  
The claims folder is to be made available 
to the examiner prior to examination for 
use in the study of the case and review 
of the private medical evidence of 
record.  The examiner is to render an 
opinion regarding whether the service-
connected pes planus either directly 
causes, or causes an increase in, but is 
not the proximate cause of, any diagnosed 
knee or ankle disorders.  The veteran is 
hereby advised that failure to report for 
a scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  The examination report should 
be legible.

3.  Thereafter, the RO should review the 
claims file and ensure that all 
developmental actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  The RO should then 
undertake any other indicated development 
and readjudicate the veteran's claims, to 
include entitlement to service connection 
on a secondary basis under 38 C.F.R. § 
3.310 and Allen.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


